 



Exhibit 10.36

                March 3, 2006                   

Mr. Mark R. Keller
Chief Executive Officer
Republic Property Trust
1280 Maryland Avenue
Suite 280
Washington, DC 20024   Mr. Gary Siegel
Chief Operating Officer and General Counsel
Republic Property Trust
1280 Maryland Avenue
Suite 280
Washington, DC 20024

Re:   $150,000,000 Secured Revolving Credit Facility (the “Facility”), for
Republic Property Limited Partnership (the “Borrower”).

Gentlemen:
This letter (the “Mandate Letter”) will confirm the understanding of the
Borrower and KeyBank National Association (“KeyBank”), in its capacity as
administrative agent (the “Administrative Agent”), and KeyBanc Capital Markets
(“KeyBanc”) in its capacity as sole lead arranger (“Lead Arranger”), in
connection with a Secured Revolving Credit Facility in an amount of up to
$150,000,000, (the “Facility”), as set forth in the Summary of Terms and
Conditions dated February 28, 2006 attached hereto (the “Term Sheet”).
The Administrative Agent and Lead Arranger are pleased to arrange the Facility
and move forward on a good faith basis to form a syndicate of financial
institutions (the “Lenders”) reasonably acceptable to you for the Facility. The
undertakings of the Administrative Agent and Lead Arranger hereunder are subject
to the satisfaction of each of the following conditions in a manner acceptable
to the Administrative Agent and Lead Arranger in their sole discretion:

  (a)   each of the terms and conditions set forth herein and to be set forth in
the definitive loan documentation for the Facility;     (b)   each of the terms
and conditions set forth in the Term Sheet and Fee Letter;     (c)   the
negotiation, execution and delivery of definitive documentation with respect to
the Facility consistent with the Term Sheet and otherwise satisfactory to Agent.

This Mandate Letter combined with the Term Sheet and Fee Letter (collectively,
the “Commitment Documents”) represent an outline of the basis under which the
Administrative Agent and Lead Arranger are prepared to act. The terms and
conditions of the Facility, while substantially defined in the Commitment
Documents, are not necessarily limited to those set forth in the Commitment
Documents.
Borrower agrees to actively assist the Administrative Agent and Lead Arranger in
achieving a syndication of the Facility that is satisfactory to the
Administrative Agent, Lead Arranger and Borrower. Syndication of the Facility
will be accomplished by a variety of means, including direct contact during the
syndication between representatives of the Borrower and the proposed Lenders.

 



--------------------------------------------------------------------------------



 



To assist the Administrative Agent and Lead Arranger in the syndication effort,
you hereby agree to (a) provide and cause your advisors to provide the
Administrative Agent and Lead Arranger and the other Lenders upon request with
all information reasonably deemed necessary by the Administrative Agent and Lead
Arranger to complete syndication, (b) assist the Administrative Agent and Lead
Arranger upon their reasonable request in the preparation of an Offering
Memorandum to be used in connection with the syndication of the Facility (the
Offering Memorandum shall be subject to your prior reasonable approval) and
(c) otherwise assist the Administrative Agent and Lead Arranger in their
syndication efforts, including making available officers and advisors of the
Borrower from time to time to attend and make presentations regarding the
business and prospects of the Borrower, as appropriate, at a meeting or meetings
of prospective Lenders. You further agree to refrain from engaging in any
additional debt financings for the Borrower and its subsidiaries until the
earlier of a successful syndication and a date 120 days after the closing date
of the Facility, unless otherwise agreed to by the Administrative Agent and Lead
Arranger. It is understood that the foregoing shall not be construed as limiting
the Borrower from causing its subsidiaries to incur, assume or maintain debt
secured by properties of the subsidiaries to the extent the same would be
permitted under the terms contemplated for the Facility.
It is understood and agreed that the Administrative Agent and Lead Arranger,
after consultation with you, will manage and control all aspects of the
syndication, including decisions as to the selection of proposed Lenders and any
titles offered to proposed Lenders, when commitments will be accepted and the
final allocations of the commitments among the Lenders. It is understood that no
Lender participating in the Facility will receive compensation from you outside
the terms contained herein and in the Term Sheet in order to obtain its
commitment. It is also understood and agreed that the amount and distribution of
the fees among the Lenders will be at the sole discretion of the Administrative
Agent and Lead Arranger and that any syndication in excess of the total Facility
amount will reduce the commitment of the Administrative Agent. No additional
Administrative Agent will be appointed without the prior approval of the
Administrative Agent and Lead Arranger.
In the event the Facility cannot be successfully syndicated under the terms
outlined in the Term Sheet, the Borrower agrees that the Administrative Agent
and Lead Arranger shall be entitled with the consent of the Borrower (which
shall not be unreasonably withheld, conditioned or delayed), to change the
structure or terms of the Facility, if the Administrative Agent and Lead
Arranger determine that such changes are advisable in order to ensure a
successful syndication. The Term Sheet shall be deemed to be amended to reflect
such changes and the syndication process shall continue. For purposes hereof, a
successful syndication is one in which commitments (in compliance with the terms
of the Term Sheet) totaling in an amount equal to the Facility (including a
reduction of KeyBank’s commitment to its desired hold level of not greater than
$50,000,000) have been received and closed from financial institutions
acceptable to the Lead Arranger and Borrower.
KeyBank’s commitment hereunder and in the Commitment Documents is not subject to
the syndication of the Facility. Until the closing date of the Facility,
however, KeyBank’s commitment hereunder and in the Commitment Documents is
subject to the following conditions precedent: (a) each of the terms and
conditions set forth herein and in the Term Sheet and Fee Letter and to be set
forth in the definitive loan documentation for the Facility; (b) satisfactory
completion of all due diligence; (c) no material misstatements or omissions from
the Information or Projections; (d) KeyBank’s continuing satisfaction that there
has not occurred any material adverse change in the financial condition,
business, operations, assets, or prospects of Borrower; (e) there not having
occurred and being continuing since the date hereof a material adverse change in
the market for syndicated loans of the types contemplated by the Term Sheet, or
a material disruption of, or material adverse change in, financial, banking, or
capital market conditions which materially and adversely affect the market for
syndication of facilities of the types contemplated by the Term Sheet, in each
case as determined by the Administrative Agent and Lead Arranger in their sole
discretion;

 



--------------------------------------------------------------------------------



 



and (f) the negotiation, execution, and delivery of definitive documentation
with respect to the Facility (“Loan Documents”) in form and substance
satisfactory to Borrower, the Administrative Agent, and their respective
counsel, which Loan Documents will include, without limitation, the terms and
conditions set forth in the Commitment Documents and other provisions customary
for this type of financing transaction (in compliance with the terms of the Term
Sheet). If, on or before the closing date of the Facility, the Administrative
Agent’s continuing review of the Borrower discloses material adverse information
relating to conditions or events not previously disclosed to the Administrative
Agent or additional developments in the condition (financial or otherwise),
assets, properties, business, operations, or prospects of Borrower and its
subsidiaries, taken as a whole, then the Administrative Agent may, in its sole
discretion, require reasonable changes in the Term Sheets (subject to the
provisions of the previous paragraph) to reflect alternative financing amounts
or structures that are satisfactory to the Administrative Agent or may withdraw
its commitment.
The Borrower hereby represents, warrants and covenants that (i) all information,
other than the Projections (as defined below), which has been or is hereafter
made available to the Administrative Agent and Lead Arranger by you or any of
your representatives in connection with the transactions contemplated hereby
(“Information”) is and will be complete and correct in all material respects and
does not and will not (to your knowledge) contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading and (ii) all financial projections concerning
the Borrower and its subsidiaries that have been or are hereafter made available
to the Administrative Agent and Lead Arranger by you or any of your
representatives (the “Projections”) have been or will be prepared in good faith
based upon reasonable assumptions. You agree to furnish us with such Information
and Projections as we may reasonably request and to supplement the Information
and the Projections as we may reasonably request and to supplement the
Information and the Projections from time to time until the closing date for the
Facility so that the representation and warranty in the preceding sentence is
correct on such date. In arranging and syndicating the Facility, the
Administrative Agent and Lead Arranger will be using and relying on the
Information and the Projections without independent verification thereof.
By acceptance of this offer, the Borrower agrees (subject, however, to the terms
and conditions of the Fee Letter and Term Sheet) to reimburse the Administrative
Agent and Lead Arranger for reasonable out-of-pocket fees and expenses
(including reasonable attorneys’ fees and expenses and expenses of due
diligence) incurred by third parties on behalf of the Administrative Agent and
Lead Arranger arising in connection with the negotiation, preparation,
execution, and delivery of the Commitment Documents or the Loan Documents, and
out-of-pocket expenses in connection with the closing of the financing and
syndication of the Facility contemplated hereby, whether or not the Facility
closes.
In the event that KeyBank, the Administrative Agent, Lead Arranger, any other
lenders, their respective affiliates and their respective officers, directors,
employees, agents, attorneys and controlling persons (each, an “Indemnified
Party”) become involved in any capacity in any action, proceeding or
investigation in connection with any matter contemplated by this letter, the
Borrower will reimburse the Indemnified Party for their legal and other expenses
(including the cost of any investigation and preparation) as they are incurred
by the Indemnified Party, unless and only to the extent that it shall be finally
judicially determined that such involvement resulted from the gross negligence
or willful misconduct of the Indemnified Party or from the breach by the
Indemnified Party of their respective obligations under the Commitment
Documents. The Borrower also is to indemnify and hold harmless each Indemnified
Party from and against any and all losses, claims, damages and liabilities,
joint or several, related to or arising out of any matters contemplated by this
letter, unless and only to the extent that it shall be finally judicially
determined that such losses, claims, damages or liabilities resulted from the
gross negligence or willful misconduct of the

 



--------------------------------------------------------------------------------



 



Indemnified Party or from the breach by the Indemnified Party of their
respective obligations under the Commitment Documents.
The provisions of the immediately preceding two paragraphs shall remain in full
force and effect regardless of whether definitive financing documentation for
the Facility shall be executed and delivered and notwithstanding the termination
of this letter or the commitments of the Administrative Agent and Lead Arranger
hereunder.
Neither this offer nor the undertaking and commitment contained herein may be
disclosed to or relied upon by any other person or entity other than your
accountants, attorneys and other advisors, without the prior written consent of
the Administrative Agent and Lead Arranger, except that following your
acceptance hereof you may make public your disclosure hereof as required by law
or court order. Any public disclosure of the terms and conditions of this
commitment must be pre-approved by the Administrative Agent and Lead Arranger.
As described herein, KeyBanc will act as Lead Arranger for the Facility. The
Administrative Agent reserve the right to allocate, in whole or in part, to Lead
Arranger certain fees payable to the Administrative Agent in such manner as the
Administrative Agent and Lead Arranger agree in their sole discretion. You
acknowledge and agree that the Administrative Agent may share with any of its
affiliates any information relating to the Facility, the Borrower and its
subsidiaries and affiliates.
This letter shall be governed by the laws of the State of New York without
regard to its principles of conflicts of laws. This letter may be modified or
amended only in writing. This letter is not assignable by the Borrower without
the prior written consent of the Administrative Agent and Lead Arranger. This
letter supersedes and replaces any and all proposals or Term Sheet (other than
the Commitment Documents attached hereto) previously delivered by the
Administrative Agent and Lead Arranger to the Borrower relating to the Facility.
Neither KeyBank, Administrative Agent nor Lead Arranger shall be required to pay
any brokerage fees or commissions arising from the issuance of this letter or
the Facility and Borrower agrees to defend, indemnify and hold KeyBank,
Administrative Agent and Lead Arranger harmless from and against any and all
cost, claim, liability, damage or expense (including but not limited to
reasonable attorneys’ fees) in connection therewith.
In no event shall KeyBank, Administrative Agent or Lead Arranger be liable to
Borrower for any damages caused or alleged to be caused by the failure of any
lender other than KeyBank to fund its proportionate share of the Facility.
Furthermore, in no event shall KeyBank, Administrative Agent or Lead Arranger be
liable to Borrower for punitive damages, exemplary damages or consequential
damages, including, without limitation lost profits, as a result of or in
connection with KeyBank failing or refusing to fund the Facility, or for a
breach of any nature by KeyBank or Lead Arranger of its obligations under or in
connection with this letter or the Facility prior to or simultaneous with the
funding of the Facility, and Borrower waives all claims for punitive damages,
exemplary damages and consequential damages in connection with KeyBank failing
or refusing to fund the Facility or any portion thereof or KeyBank or Lead
Arranger breaching any of their respective obligations, and in connection with
any and all breaches on the part of KeyBank or Lead Arranger that may occur
prior to or simultaneous with the funding of the Facility.
This letter is made and entered into for the sole protection and legal benefit
of the Borrower and KeyBank and Lead Arranger and no other person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Letter.
This commitment will expire 5:00 p.m. Eastern Time on March 7, 2006 unless
Borrower executes and delivers this letter to the Administrative Agent prior to
that time, whereupon this letter shall

 



--------------------------------------------------------------------------------



 



become a binding agreement. Within five business days of the execution of this
letter by the Borrower, a deposit of $250,000 shall be delivered to KeyBank.
Thereafter, the above undertaking and commitment will expire at 5:00 Eastern
Time on May 8, 2006, unless definitive documentation for the Facility is
executed and delivered prior to that time.
Very truly yours,

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Michael P. Szuba       Name:   Michael P. Szuba        Title:  
Vice President     

            KEYBANC CAPITAL MARKETS
      By:   Douglas P. Harmon       Name:   Douglas P. Harmon        Title:  
Managing Director     

            Acknowledged and agreed to this third day of March, 2006.          
         

REPUBLIC PROPERTY LIMITED PARTNERSHIP
     By Republic Property Trust, as general partner

            By:   /s/ Gary R. Siegel       Name: Gary R. Siegel       Title:  
Chief Operating Officer  

 



--------------------------------------------------------------------------------



 




Summary of Terms and Conditions
REPUBLIC PROPERTY TRUST
$150 Million Secured Revolving Credit Facility
March 2006
 

     
BORROWER:
  Republic Property Limited Partnership (the “Operating Partnership”), the
operating partnership of Republic Property Trust.
 
   
GUARANTOR:
  Republic Property Trust (“RPB”) and each Subsidiary of the Operating
Partnership that directly owns a Collateral Pool Property.
 
   
LEAD ARRANGER:
  KeyBanc Capital Markets (“KeyBanc”).
 
   
ADMINISTRATIVE
   
AGENT:
  KeyBank National Association (“KeyBank” or “Administrative Agent”).
 
   
LENDERS:
  Syndicate of Lenders acceptable to KeyBanc and the Borrower.
 
   
FACILITY:
  A $150 million (the “Aggregate Revolving Commitment”) secured revolving credit
facility (the “Facility”). Documentation will enable the Aggregate Revolving
Commitment to be increased to $250 million upon Borrower’s request and approval
of the Administrative Agent. The increased commitment may be provided by any
existing Lender or new Lenders but no Lender will be required to assume any
increase. Subject to the terms of the Facility documents, the Borrower may
borrow, repay and re-borrow amounts under the Facility.
 
   
PURPOSE:
  Proceeds of the Facility are to be used for general corporate purposes.
 
   
SWINGLINE:
  A Swingline of $30 million shall be made available by the Administrative Agent
for same day borrowings at the Base Rate plus the Applicable Base Rate Margin.
Advances under

 



--------------------------------------------------------------------------------



 



     
 
  the Swingline, when aggregated with other borrowings and all letters of credit
under the Facility, may not exceed the Available Amount. Each Lender shall be
unconditionally obligated to purchase its pro rata share of any Swingline
advance made by the Administrative Agent. Swingline advances shall be payable on
demand but in no event shall any Swingline advance be outstanding for more than
five days.
 
   
A.        LETTERS OF
 
 
   
CREDIT:
            Up to $30 million of the Aggregate Revolving Commitment shall be
available for the issuance of letters of credit, with the Administrative Agent
being the issuing bank. Each Lender shall purchase a risk participation interest
in each letter of credit equal to its pro rata portion of the Aggregate
Revolving Commitment. There shall be an issuance fee of the greater of (a)
$1,500 or (b) 0.125% of the face amount of each letter of credit paid to the
Administrative Agent only at the time of issuance of such letter of credit, and
a per annum letter of credit fee (based on the face amount of each outstanding
letter of credit) equal to the Applicable Margin for LIBOR Rate loans, payable
to the Lenders quarterly in arrears. Unreimbursed drawings under a Letter of
Credit shall be deemed to be advances under the Facility and shall bear interest
at the Base Rate plus the Applicable Base Rate Margin.
 
   
INITIAL TERM:
       Three years from closing.
 
   
AMORTIZATION:
       Interest only.
 
   
EXTENSION
   
OPTION:
  The Borrower shall have the option to extend the Facility for one additional
year provided that (i) at least 90 days prior to the maturity date, the Borrower
provides written notice of its intent to exercise the Extension Option, (ii) no
Defaults or Events of Default shall then be in existence, (iii) all
representations and warranties are true and accurate in all material respects at
the time of such extension and (iv) the Extension Fee is paid.
 
   
EXTENSION FEE:
  15 basis points of the Aggregate Revolving Commitment payable to the
Administrative Agent for the benefit of the Lenders.

 



--------------------------------------------------------------------------------



 



     
INTEREST RATE:
  The Interest Rate will be determined based on the Operating Partnership’s
Corporate Leverage ratio as outlined below:



              APPLICABLE LIBOR   APPLICABLE BASE RATE     MARGIN (BASIS POINTS)
  MARGIN (BASIS POINTS)   £ 50%   115   0   >50% and £ 55%   125   0   >55% and
£ 60%   140   0   >60% and £ 65%   155   25   >65%   190   50

     
 
  LIBOR Rate interest periods shall be one, two, three or six months. Interest
on Base Rate loans shall be payable, in arrears, on the first day of each month,
upon any prepayment and at final maturity. Interest on LIBOR Rate loans shall be
payable in arrears on a monthly basis, upon any prepayment and at final
maturity. Interest on all loans and fees shall be calculated for actual days
elapsed on the basis of a 360-day year for LIBOR Rate loan and 365- or 366-day
year, as applicable, otherwise.
 
   
 
  In no event may the Borrower elect an interest period for a LIBOR Rate loan
which would extend beyond the maturity date of the Facility and, unless all of
the Lenders otherwise agree, in no event may there be more than six different
interest periods for LIBOR Rate loans outstanding under the Facility at any one
time. LIBOR Rate loans shall be in the

 



--------------------------------------------------------------------------------



 



     
 
  minimum aggregate amount of $1,000,000 (and integral multiples of $250,000 in
excess thereof).
 
   
 
  Facility documentation will include customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law (under the US
banking system) and (b) indemnifying the Lenders for breakage costs incurred in
connection with among other things, any failure to borrow, and any prepayment of
a LIBOR Rate loan on a day other than the last day of an interest period with
respect thereto. After default, the interest rate will be equal to the Base Rate
plus the Applicable Base Rate Margin plus 3% per annum.
 
   
UNUSED FEE:
  The Borrower shall pay a per annum fee (“Unused Fee”) to the Lenders equal to
a percentage (“Unused Fee Rate”) of the unused Aggregate Revolving Commitment.
The Unused Fee shall be based on the average daily “unused” amount for the
quarter and will be paid quarterly in arrears. The Unused Fee, in basis points,
shall be set based on the amount of usage of the Aggregate Revolving Commitment
as follows:

      Usage   Unused Fee < 50%   20.0 > 50%   12.5

     
AVAILABLE AMOUNT:
  The lesser of (i) the Aggregate Revolving Commitment or (ii) the Collateral
Pool Availability.
 
   
ELIGIBLE REAL
ESTATE PROPERTY:
  Property which satisfies all of the requirements under the Credit Agreement,
including the following:

     
(i)
  Is an office property that is either owned in fee or subject to a ground lease
(acceptable to Administrative Agent and limited to 15% of the Collateral Pool
Value) by the Borrower or any wholly-owned Subsidiary of the Borrower and the
owner of such property has been added as a Guarantor;
 
   
(ii)
  For which the Administrative Agent has received the following: i) historic
operating statements, if available; ii) rent rolls; iii) projected operating
budgets; iv) budget for any near term capital expenditures; and v) and such
other due diligence information as the Administrative Agent may request;
 
   
(iii)
  Is free of all material structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters;

 



--------------------------------------------------------------------------------



 



     
ADDITIONS/SUBSTITUTIONS
   
TO COLLATERAL POOL:
   
 
  After the initial closing of the Facility, additional Eligible Real Estate
Property may be added to and/or substituted within the Collateral Pool
Properties subject to Requisite Lender approval. Requisite Lenders will provide
such approval within 10 business days. Any Property that does not qualify as an
Eligible Real Estate Property may be added subject to receipt of Collateral
Documents and approval of all Lenders. Any Lender not responding within that
time frame will be deemed to have approved the addition.
 
   
REMOVAL FROM
   
COLLATERAL POOL:
  Any Collateral Pool Property may be removed, so long as there is no default,
subject to receipt by the Administrative Agent of a pro forma covenant
compliance certificate demonstrating continued compliance with all financial
covenants and continued satisfaction of the Collateral Pool Availability
requirements.
 
   
 
  Notwithstanding, there must be at least two Collateral Pool Properties at all
times and the Collateral Pool Value must at all times be equal to or greater
than $150,000,000.
 
   
COLLATERAL
   
DOCUMENTS:
  Acceptance of Eligible Real Estate as a Collateral Pool Property is subject to
delivery of the following: i) an Appraisal; ii) a current survey; iii) a Phase I
environmental audit; iv) a mortgage and other security documents requested by
the Administrative Agent; v) title insurance; vi) copies of major leases; and
vii) tenant estoppels and SNDA as requested by the Administrative Agent. All of
the foregoing shall be satisfactory to the Administrative Agent, and in the case
of the Appraisal and the environmental audit, satisfactory to the Requisite
Lenders.
 
   
MANDATORY
   
PREPAYMENT:
  If at any time the aggregate principal amount outstanding under the Facility
(including letters of credit) exceeds the then applicable Available Amount,
after taking into account any substitution or release of Collateral Pool
Properties, Borrower shall be required to make a mandatory principal payment
under the Facility in an amount at least equal to such excess. Such repayment
must be made within five business days.

 



--------------------------------------------------------------------------------



 



                     
FINANCIAL
                    COVENANTS:           Financial Covenants will be met by
Operating Partnership at all times on a consolidated basis but only reported
quarterly or more often as required.
 
                   
 
    1.     Maximum Corporate Leverage:     70.0 %
 
                   
 
          The ratio of Total Indebtedness to Gross Asset Value.        
 
                   
 
    2.     Minimum Corporate Fixed Charge Coverage Ratio:   1.45 to 1.00
 
                   
 
          The ratio of Adjusted EBITDA to Fixed Charges.        
 
                   
 
    3.     Minimum Tangible Net Worth:   TBD
 
                   
 
          Minimum Tangible Net Worth will at no time be less than (i) TBD (85%
of level at closing) plus (ii) 75% of the net cash proceeds of issuances of
Equity Interests.        
 
                   
 
    4.     Dividend Payout/Distributions:        
 
                                RPB, the Borrower and its Subsidiaries will not
declare or make any distributions or other Restricted Payments except that they
may do the following so long as no Default or Event of Default exists or would
result. RPB and the Borrower may declare or make cash distributions to its
shareholders or unitholders during any four quarter period not to exceed the
greater of (i) 95% of the Funds From Operations for such period (commencing
6/30/07) or (ii) the amount required for RPB to remain a REIT.
 
                                Regardless of the above, during the continuance
of an Event of Default, RPB shall only make cash distributions sufficient to
remain a REIT. If an Event of Default resulting from nonpayment or bankruptcy
exists, or if the Borrower’s obligations under the Facility have been
accelerated, RPB, the Borrower and its Subsidiaries may not make any Restricted
Payments.
 
                   
 
    5.     Recourse Debt:        
 
                                RPB, Borrower and its Subsidiaries may have
recourse debt, excluding the subject Facility, up to 30% of Gross Asset Value.

 



--------------------------------------------------------------------------------



 



                            6.     Minimum Collateral Pool Debt Service Ratio:
1.40 to 1.00
 
                                The ratio of aggregate annualized NOI of the
Collateral Pool Properties for the preceding two fiscal quarters divided by the
Implied Debt Service.
 
                          7.     Minimum Aggregate Collateral Pool Leasing
Level: 80%
 
                                The aggregate weighted average of the Leased
Space of the Collateral Pool Properties must be equal to or greater than 80.0%
based on square footage as of the end of each fiscal quarter. Presidents Park II
will be excluded from the calculation of this covenant until the period ended
3/31/07.
 
                    OTHER COVENANTS:           The Facility documentation shall
include affirmative and negative covenants usual and customary for financings
generally and for this Facility in particular, including, but not limited to,
the following: (i) preservation of existence; (ii) maintenance of properties;
(iii) compliance with laws (including environmental laws and ERISA matters) in
all material respects and contractual obligations; (iv) payment of taxes and
claims subject to customary rights to contest and requirements for reserves;
(v) maintenance of insurance; (vi) limitation on liens and negative pledges;
(vii) inspections; (viii) maintenance of financial records; (ix) transactions
with affiliates; (x) limitation on mergers, consolidations and sales of all or
substantially all assets; and, (xi) maintenance of RPB’s REIT status and listing
and trading on any national securities exchange.
 
                          b)     REPORTING
 
                    REQUIREMENTS:           Not later than 15 days following the
filing of RPB’s Form 10-Q with the Securities and Exchange Commission for the
first three fiscal quarters of RPB, but in any event within 60 days after the
end of each such fiscal quarter, RPB shall provide quarterly unaudited
consolidated financial statements (including a consolidated balance sheet and
income statement) to the Lenders in form and substance satisfactory to the
Administrative Agent, such quarterly statements to be certified by RPB’s chief
financial officer or chief accounting officer;
 
                                Not later than 15 days following the filing of
RPB’s Form 10-K with the Securities and Exchange Commission for each fiscal year
of RPB, but in any event within 120 days after the end of each such year, RPB
shall provide annual audited consolidated financial statements (including a
consolidated balance sheet, income statement and statement of cash flows) to the
Lenders in form and substance satisfactory to the Administrative Agent, such

 



--------------------------------------------------------------------------------



 



                                  financial statements to be certified by
(a) RPB’s chief financial officer or chief accounting officer and
(b) independent certified public accountants of recognized national standing,
whose certificate shall be unqualified.
 
                                Together with such quarterly and annual
financial statements, RPB shall provide (a) a compliance certificate (and all
back-up calculations) from the chief financial officer or chief accounting
officer confirming that RPB and the Borrower are in compliance with all of the
covenants of the Loan Documents and that there is no other default under any of
the Loan Documents and (b) other information as reasonably requested by the
Administrative Agent.
 
                                In addition, concurrently with the delivery of
RPB’s annual and quarterly financial statements, RPB shall also provide
(i) quarterly operating statements and (ii) a current rent roll for each
Collateral Pool Property.
 
                   
ENVIRONMENTAL
                    MATTERS:           Borrower and Guarantors shall indemnify
the Administrative Agent, the Lenders and their successors and assigns with
respect to environmental matters.
 
                    REPRESENTATIONS:           The Borrower and Guarantors will
make usual representations and warranties as of the closing and in connection
with each loan including, without limitation, corporate existence and standing,
authorization and validity, no conflicts, government consents, absence of
litigation and contingent obligations, taxes, subsidiaries, compliance with
laws, ownership of properties, existing liens, existing debt, solvency, margin
stock, insurance, absence of default or unmatured default and continued accuracy
of representations with respect to its financial statements, ERISA, REIT status,
and absence of material adverse change.
 
                   
CONDITIONS
                    PRECEDENT:           Customary conditions to each advance
(including, without limitation, certification of absence of default or unmatured
default, absence of material litigation, absence of material adverse change from
the Borrower’s and Guarantor’s financial condition and operations and accuracy
of representations and warranties) shall apply. Additional conditions precedent
to the initial advance will include, without limitation, the delivery of
customary closing documents including, without limitation, opinions of outside
legal counsel of the Borrower and the Guarantors.

 



--------------------------------------------------------------------------------



 



                     
EVENTS OF
                    DEFAULT:           In addition to such other Events of
Default as Lenders shall deem appropriate, the occurrence of any of the
following shall constitute an Event of Default under the Facility Agreement and
Lenders shall have no obligation to make further disbursements of the Facility,
and the outstanding balance of the Facility shall be immediately due and
payable:

     
a)
  Failure to pay principal when due;
 
   
b)
  Failure to pay interest, fees or any other obligation under the Facility
documents within five business days after due;
 
   
c)
  Violation of any financial covenant or any negative covenant;
 
   
d)
  Violation of other covenants, subject to a customary grace period;
 
   
e)
  Material misrepresentation;
 
   
f)
  Event of default by Borrower, Guarantors or any consolidated Subsidiary on any
recourse debt obligations (including guaranties) or any non-recourse debt
obligations aggregating in excess of $20,000,000;
 
   
g)
  Liquidation, reorganization, insolvency or bankruptcy of the Borrower,
Subsidiaries or any Guarantor;
 
   
h)
  The Borrower or any Guarantor shall disavow, revoke or terminate any Facility
document or shall otherwise challenge or contest in the validity or
enforceability of any Facility document (including any mortgage);
 
   
i)
  Judgments against the Borrower or any Guarantor for an amount in excess of
$10,000,000 per occurrence or in aggregate in any calendar year, or against any
Subsidiary that is not a Guarantor for an amount in excess of $20,000,000 per
occurrence or in aggregate in any calendar year, in each case, that remain
unsatisfied or unstayed for more than 60 days and which are uninsured;
 
   
j)
  Failure to remediate within the time period permitted by law or governmental
order (or within a reasonable

 



--------------------------------------------------------------------------------



 



     
 
  time given the nature of the problem if no specific time period has been
given) material environmental problems related to properties whose aggregate
book values are in excess of $10,000,000 after all administrative hearings and
appeals have been concluded.
 
   
k)
  Neither the Borrower nor Guarantors, nor Consolidated subsidiaries may sell,
transfer or dispose of assets in one transaction or a series of transaction with
a Gross Asset Value of more than 20% of Gross Asset Value in any four quarters
without the approval of Administrative Agent and Requisite Lenders (a sale of
the property at 1425 New York Avenue is excluded from this restriction). Neither
the Borrower, Guarantors or Consolidated subsidiaries may consolidate or merge
with any other entity without the consent of Requisite Lenders and fulfillment
of the following requirements: 1) The Company is the surviving entity, and 2)
After giving effect to the transaction, the Company remains in compliance with
all terms of the Facility.
 
   
l)
  Failure to maintain REIT status;
 
   
m)
  Customary change of control or management defaults; and
 
   
n)
  Violation of ERISA regulations.

     
ASSIGNMENTS/
   
PARTICIPATIONS:
  Each Lender will be permitted to make assignments in minimum amounts of
$5,000,000 and integral multiples of $1,000,000 in excess thereof, subject
(other than assignments to a Lender or an affiliate of a Lender) to the consent
of the Borrower (so long as no Default or Event of Default then exists under the
Facility) and the Administrative Agent, such approval, in each case, not to be
unreasonably withheld. Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate and
maturity date and releases of any of the Guarantors. An assignment fee of $3,500
shall be payable by any assigning Lender to the Administrative Agent upon the
effectiveness of any such assignment (including, but not limited to, an
assignment by a Lender to another Lender). Lenders shall have the right to
disclose information to prospective participants and assignees.

 



--------------------------------------------------------------------------------



 



     
WAIVERS AND
   
AMENDMENTS:
  Amendments and waivers of the provisions of the definitive Facility
documentation will require the approval of Requisite Lenders, except that the
consent of all of the Lenders shall be required with respect to (a) increases in
the commitment of Lenders or the Aggregate Revolving Commitment (except in
accordance with the ability to increase the Facility up to $250 million as
outlined in the Facility section), (b) reductions of principal payments,
interest, or fees, (c) extensions of scheduled maturities (other than the
Extension Option) or times for payment, and (d) releases of any Guarantor (other
than as expressly permitted under the Facility documents).
 
   
EXPENSES:
  The Borrower will pay all costs and expenses associated with the preparation,
due diligence, administration, syndication and enforcement of all documentation
executed in connection with the Facility, including, without limitation, the
legal fees of counsel to the Administrative Agent and the Lead Arranger (which
counsel may include their respective employees), regardless of whether or not
the Facility is closed. The Borrower will also pay the expenses of each Lender
in connection with the “workout” or enforcement of any loan documentation for
the Facility.

 



--------------------------------------------------------------------------------



 



DEFINITIONS
Adjusted EBITDA: means, on any date of determination, EBITDA less Capital
Improvement Reserve for the period of two fiscal quarters most recently ended.
Appraisal: means, in respect of any Collateral Pool Property, an M.A.I.
appraisal commissioned by and addressed to a financial institution (acceptable
to Administrative Agent as to form, substance and appraisal date), prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under applicable law governing the
Administrative Agent and the Lenders, including FIRREA, and determining the “as
is” market value of such Property as between a willing buyer and a willing
seller.
Appraised Value: means, with respect to any Collateral Pool Property, the “as
is” market value of such Property as reflected in the then most recent Appraisal
of such Collateral Pool Property as the same may have been reasonably adjusted
by the Administrative Agent based upon its internal review of such Appraisal
which is based on criteria and factors then generally used and considered by the
Administrative Agent in determining the value of similar properties, which
review shall be conducted prior to acceptance of such Appraisal by the
Administrative Agent.
Base Rate: means the per annum rate of interest equal to the greater of (a) the
prime rate or (b) the federal funds rate plus one-half of one percent (0.5%).
Capital Improvement Reserve: means, for any period an amount equal to (a) $0.30
per square foot times, (b) a fraction, the numerator of which is the number of
days in such period and the denominator of which is 365. The term Capital
Improvement Reserve shall be determined on an aggregate basis with respect to
all Properties of the Borrower and its Subsidiaries and a proportionate share of
all Properties of all Unconsolidated Affiliates.
Capitalization Rate: means 7.00% for Properties located in the District of
Columbia, and 7.75% for other Properties.
Capitalized Lease Obligations: means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on the balance sheet prepared in
accordance with GAAP of the applicable Person as of the applicable date.
Collateral Pool Availability: means an amount equal to 65% of the Collateral
Pool Value.
Collateral Pool Property(ies): means those properties designated as such at
close and properties that were subsequently added as permitted herein.

 



--------------------------------------------------------------------------------



 



Collateral Pool Value: means the sum of the value of the Collateral Property
Values of the Collateral Pool Properties.
Collateral Property Value: means an amount equal to the “as is” Appraised Value
of such Collateral Pool Property.
Construction-in-Process (“CIP”): means, with respect to any Property, cash
expenditures for land and improvements (including indirect costs internally
allocated and development costs) in accordance with GAAP on such Property that
is under development or will commence development within twelve months.
Derivatives Contract: means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
Derivatives Termination Value: means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
EBITDA: means, with respect to a Person for any period: (a) net income (or loss)
of such Person for such period determined on a consolidated basis (prior to any
impact from minority interests), in accordance with GAAP, exclusive of the
following (but only to the extent included in determination of such net income
(or loss)): (i) depreciation and amortization expense; (ii) Interest Expense;
(iii) income tax expense; (iv) extraordinary or non-recurring gains and losses;
plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates. The EBITDA will be adjusted to remove all impact of straight lining
of rents and amortization of intangibles pursuant FAS 141.

 



--------------------------------------------------------------------------------



 



Equity Interest: means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
Fixed Charges: means, on any date of determination, the sum of (a) Interest
Expense of RPB, the Borrower and its Subsidiaries determined on a consolidated
basis for the period of two fiscal quarters most recently ended (both expensed
and capitalized), (b) all regularly scheduled principal payments made with
respect to Indebtedness of RPB, the Borrower and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period. Fixed Charges shall include a proportionate share of the Fixed Charges
of all Unconsolidated Affiliates for such period.
Funds From Operations: means, with respect to a Person and for a given period,
an amount equal to the net income (or loss) of such Person for such period,
computed in accordance with GAAP, excluding gains (or losses) from extraordinary
items (but including gains or losses on sales of real estate in the ordinary
course of business, e.g. build to suits), plus real estate depreciation and
amortization, and after adjustments for unconsolidated affiliates. Adjustments
for unconsolidated affiliates will be recalculated to reflect funds from
operations on the same basis.
Gross Asset Value (“GAV”): means, on any date of determination, the sum of all
of the following of the Borrower and its Subsidiaries: (a) unrestricted cash and
cash equivalents held by Borrower and its Subsidiaries on such date, plus
(b) with respect to each completed and stabilized Property owned by the Borrower
or any Subsidiary, (i)(x) the NOI attributable to such Property for the period
of two fiscal quarters most recently ended, times (y) 2, divided by (ii) the
Capitalization Rate, plus (c) Properties acquired during the initial term of the
Facility at the lesser of (i) the cost or (ii) NOI attributed to such acquired
Property capped at 6.50%, plus (d) the aggregate CIP of all Properties under
development until the earlier of the (i) one year anniversary date of project
completion or (ii) the first quarter after the project achieves 85% occupancy,
plus (e) the cost of Unimproved Land on such date. Borrower’s pro rata share of
Unconsolidated Affiliates will be included in GAV calculations consistent with
the above described treatment for wholly owned assets. For purposes of
determining Gross Asset Value, NOI from Properties acquired or disposed of by
the Borrower or any Subsidiary during the period of two fiscal quarters most
recently ended shall be excluded.
Guarantors: means, individually and collectively, as the context shall require:
(i) RPB, and (ii) each Subsidiary directly owning a Collateral Pool Property.

 



--------------------------------------------------------------------------------



 



Implied Debt Service: means, as of a given date, an amount equal to the annual
principal and interest payment sufficient to amortize in full during a 30-year
period the aggregate principal balance of Loans outstanding as of such date
calculated using an interest rate equal to 1.5% plus the greater of (i) the
yield on a 10 year United States Treasury Note at such time as determined by the
Agent or (ii) 5.00%.
Indebtedness: means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (other than trade debt incurred in the
ordinary course of business not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person in respect of any purchase obligation,
repurchase obligation, takeout commitment or forward equity commitment, in each
case evidenced by a binding agreement (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests));
(g) net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (h) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities and other similar exceptions to recourse liability (but not
exceptions relating to bankruptcy, insolvency, receivership or other similar
events)); (i) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (j) such Person’s pro rata share
of the Indebtedness of any Unconsolidated Affiliate of such Person. All such
figures to be adjusted to negate the effects of FAS 141.
Interest Expense: means, on any date of determination, RPB’s and the Operating
Partnership’s total interest expense incurred (in accordance with GAAP) for the
period of two fiscal quarters most recently ended, including capitalized
interest (but excluding interest funded under a construction loan), on a
consolidated basis plus RPB’s and Operating Partnership’s pro rata share of
Interest Expense from joint venture Investments and Unconsolidated Affiliates,
without duplication for such period.
Leased Space: means leased and paying rent.
Net Operating Income or NOI: means, for any Property and for a given period, the
sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from such Property (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all

 



--------------------------------------------------------------------------------



 



expenses paid or accrued related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the Capital Improvement Reserve for such
Property as of the end of such period minus (d) the greater of (i) the actual
property management fee paid during such period and (ii) an imputed management
fee in the amount of three percent (3.0%) of the gross revenues for such
Property for such period. The NOI shall include such Person’s pro rata share of
NOI of its Unconsolidated Affiliates. The NOI will also be adjusted to remove
any impact from straight line rents or from amortization of intangibles pursuant
FAS 141.
Off-Balance Sheet Obligations: means liabilities and obligations of RPB, the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which RPB would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of RPB’s report on Form 10-Q or
Form 10-K (or their equivalents) which RPB is required to file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefore). As used in this definition, the term “SEC Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb.
5, 2003) (codified at 17 CFR pts. 228, 229 and 249).
Person: means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
Preferred Dividends: means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Securities issued by
RPB, the Borrower or a Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or a Subsidiary; or (c) constituting or resulting in the redemption of
Preferred Securities, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.
Preferred Securities: means, with respect to any Person, Equity Interests in
such Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
Property: means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in the United States of America.
Requisite Lenders: means Lenders with 66 2/3% of the Aggregate Revolving
Commitment.

 



--------------------------------------------------------------------------------



 



Restricted Payment: means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of RPB, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any Subsidiary now or hereafter outstanding; and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Equity Interests of RPB, the
Borrower or any Subsidiary now or hereafter outstanding.
Subsidiary: means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interest having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.
Tangible Net Worth: means, as of a given date, Gross Asset Value less Total
Indebtedness.
Total Indebtedness: means, on any date of determination, all Indebtedness of
RPB, the Borrower and all Subsidiaries determined on a consolidated basis on
such date, including the pro rata share of Unconsolidated Affiliates.
Unconsolidated Affiliates: means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Unimproved Land: means, on any date of determination, land on which no
development (other than improvements that are not material and are temporary in
nature) has occurred and for which no construction is planned in the following
12 months.

 